133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Josette C. TEAFF, Appellant,v.ARLINGTON HOTEL;  Cathy Armstrong;  Michele Boatwright, Appellees.
No. 96-4234.
United States Court of Appeals, Eighth Circuit.
Submitted:  Dec. 30, 1997.Decided:  Jan. 7, 1998.

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Josette C. Teaff appeals the district court's1 grant of summary judgment to one defendant and the dismissal of two others in her action brought under Title VII, 42 U.S.C. §§ 2000e--2000e-17.  After a careful review of the record and the parties' submissions on appeal, we conclude the district court was correct and an extended discussion is unnecessary.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable James Maxwell Moody, United States District Judge for the Eastern District of Arkansas